FILED
                            NOT FOR PUBLICATION                               AUG 26 2016

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MICHAEL ANGELO LENA,                              No. 15-15011

               Plaintiff - Appellant,             D.C. No. 3:14-cv-02498-JD

 v.
                                                  MEMORANDUM*
SAN QUENTIN STATE PRISON; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Northern District of California
                     James Donato, District Judge, Presiding

                            Submitted August 16, 2016**

Before:        O’SCANNLAIN, LEAVY, and CLIFTON, Circuit Judges.

      California state prisoner Michael Angelo Lena appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging access-to-

courts and due process claims. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo the district court’s dismissal for failure to state a claim under 28

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1915A. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000). We may

affirm on any ground supported by the record, Thompson v. Paul, 547 F.3d 1055,

1058-59 (9th Cir. 2008), and we affirm.

      Dismissal of Lena’s access-to-courts claim was proper because Lena was

represented by court-appointed counsel in his state criminal appeal. See Storseth v.

Spellman, 654 F.2d 1349, 1353 (9th Cir. 1981) (availability of court-appointed

counsel satisfies the constitutional obligation to provide meaningful access to the

courts).

      The district court properly dismissed Lena’s due process claim arising from

unauthorized property deprivations because Lena had an adequate postdeprivation

remedy under California law. See Hudson v. Palmer, 468 U.S. 517, 533 (1984)

(“[A]n unauthorized intentional deprivation of property by a state employee does

not constitute a violation of the procedural requirements of the Due Process Clause

of the Fourteenth Amendment if a meaningful postdeprivation remedy for the loss

is available.”); Barnett v. Centoni, 31 F.3d 813, 816-17 (9th Cir. 1994) (“California

[l]aw provides an adequate post-deprivation remedy for any property

deprivations.”).

      The district court did not abuse its discretion in dismissing Lena’s complaint

without leave to amend because amendment would have been futile. See


                                          2                                    15-15011
Cervantes v. Countrywide Home Loans, Inc., 656 F.3d 1034, 1041 (9th Cir. 2011)

(setting forth standard of review and explaining that dismissal without leave to

amend is proper when amendment would be futile).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      All pending motions are denied.

      AFFIRMED.




                                           3                                      15-15011